Gen. St., c. 45, s. 2, provide that all proceedings for obtaining increased damages, in case the owner is dissatisfied with the appraisal of the selectmen, for land taken for the establishment or enlargement of a public cemetery, shall be the same as in the case of highways laid out by the selectmen; and Gen. St., c. 63, s. 10, provide that "any land-owner aggrieved by the decision of the selectmen * * * in the assessment of damages in any case relating to a highway, may appeal therefrom to the supreme court by petition within one year after the highway or alterations are made." The limitation of the time within which an appeal shall be taken to sixty days after the return is recorded, as provided in Gen. St., c. 63, s. 11, applies only to appeals from the laying out or altering of a highway, and not to the assessment of damages to a land-owner. Freeman v. Cornish, 52 N.H. 141.
Exceptions sustained.
SMITH, J., did not sit: the others concurred. *Page 39